Beck, P. J.
(After stating the foregoing facts.) The right and authority of plaintiff to bring this petition and maintain this suit must be found, if at all, in the act entitled, “An act to license and regulate the business of making loans in sums of $300, or less,” etc., approved August 17, 1920 (Georgia Laws 1920, p. 215). After a careful consideration of this act, we find no provision giving to the plaintiff the power necessary to the maintenance of this action seeking the relief prayed. Conceding for the sake of argument that the plaintiff has the power vested in the State bank examiner, under the terms of the act, then the *939plaintiff is made the “licensing official” from whom persons desiring to engage in the business of making loans of money to the value of $300 or less, under the conditions imposed in the act, shall obtain a license, and with whom such person shall file the bond prescribed. And he is given the right and power to investigate the loans and businesses of any licensee or of any person making such loans; and he may, after notice to the licensee and reasonable opportunity to be heard, revoke such license, if the licensee has violated the provisions of the act; and where the licensee has been convicted by a court the second time of a violation of the section of the act which relates to the amount of loans and interest, etc., the licensing official must revoke the license. Sections 10 and 11 of the act relate to the duties of the licensing official in regard to making investigations and keeping records. The sections of the act indicated and specified sum up and include all the powers conferred upon the plaintiff under the terms of the act, and to that act he must look for the power which he may exercise; for it is the source and only source of his power to enforce the provisions of this enactment in regard to the regulation of the loan business contemplated by the statute under consideration. The other sections of the act contain certain provisions in detail for the regulation of the loan business, and prescribe the penalties attached to violations of certain sections of the act, which render the party violating them subject to punishment as for a misdemeanor. In no clause of the act is power given to file and maintain a petition in equity like that brought in this case.
Nor is the power to maintain this action to be implied from anything in the act. While the facts appearing in the record in the case of Bentley v. State Board of Examiners, 152 Ga. 836 (supra), differ in many respects from the facts in this case, the issues and questions arising under those facts are quite similar to those presented by the record in this case; and the decision in that case is applicable here and sustains the trial court in dismissing this case upon general demurrer. In that case the State Board of Medical Examiners brought its petition against one Bentley, alleging that the defendant was engaged in the practice of medicine and surgery in Murray County, Georgia, contrary to law and without having complied with the provi*940sions of the law authorizing such practice. The petition alleged in detail the specific reasons why the defendant’s being engaged in the practice of medicine and surgery was contrary to law. It further alleged that the defendant had obtained a fraudulent diploma from a school of medicine; that he had obtained a fraudulent license to practice medicine in the State of Georgia; that he had never been licensed by a medical board to practice, was not a graduate of any school of medicine, etc., and stated more fully in detail than appears from the above recital the grounds for the allegation that the defendant was practicing medicine and surgery contrary to law. The petition prayed for an injunction to restrain the defendant from practicing medicine and surgery, and that his license and diploma be declared null and void, and that they be cancelled and expunged from the records. The defendant demurred to the complaint, on the ground that there was no equity therein; that the State Board of Medical Examiners as such had no right to prosecute this complaint; that the complaint charged defendant with a criminal offense, of which a court of equity would not take cognizance, neither aiding nor restraining criminal courts in the exercise of their jurisdiction; and that complainants had an adequate and complete remedy at law. The court sustained the demurrer to so much of the petition as prayed for injunctive relief, and overruled the same as the remainder of the petition. The defendant assigned error on this judgment. Tn deciding questions raised by the assignment of error this court held that the Board of Medical Examiners was an administrative body, and had only such pow-, er as the legislature had expressly or by necessary implication conferred upon it; and cited cases sustaining that proposition. This court held that the act of the legislature creating that board (Georgia Laws 1913, p. 101), as amended by the act of August 20, 1918 (Georgia Laws 1918, p.- 173), did not expressly confer this power upon the board, and that it was not conferred by necessary implication from the terms of the act; the court being of the opinion that such power was not reasonably necessary to execute the express powers conferred upon the board by the act, and therefore could not be implied. It was insisted in that case by counsel for defendant in error that this language, “to protect the people from illegal and unqualified practitioners *941of medicine and surgery,” which is found in the caption of the act, is an express grant of authority to file the suit. In deciding the case Mr. Justice Hines pointed out that the language quoted appeared only in the caption of the act and of the amendment thereto, and that the preamble or title of an act is not a part thereof, though it might be considered as one of the aids in its construction when the body of the act is ambiguous. But the court said further, that, if the above language found in the caption of the act were contained in the body, the proper construction thereof would not confer the power claimed by the plaintiff; that “the methods of protecting the people of this State from illegal and unqualified practitioners of medicine and surgery are fully outlined and defined in the acts.” After pointing out that by a specified section of the act of August 20, 1918, the board had the power to cause a licentiate’s name to be removed from the record in the office of any court in this State, when fraud or deception is used in applying for the license or in passing the examination provided for in said act, and for other reasons mentioned in this section, it was said that the board had express authority to have a licentiate’s name removed from the records; and as this power conferred by the statute afforded a specific remedy for expunging the name of a physician from the records in the office of any clerk of court in this State, the power to proceed in equity for the same purpose would not be implied; and then was added this distinct ruling: “It is made a crime for any person to practice medicine in this State without possessing in full force and virtue a valid license to practice under the laws of this State; and such person so practicing is declared to be guilty of a misdemeanor, and upon conviction of such offense he shall be punished for a misdemeanor, in accordance with section 1065 of the Penal Code of this State. Thus the statutes creating this board fully prescribe the means and methods of protecting the people of this State against illegal and unqualified'practitioners of medicine and surgery; and when such means and methods are prescribed for such protection, they must be followed by this board. The board can not resort to any other methods of protecting the people of this State. Certainly no other power of protection will be inferred from the acts creating this board.” And so we may say of the act regulating the loan *942business, that the statute confers specific remedies and means for protecting the people of this State against illegal loans made by persons without a license, as provided by the terms of the act of August 17, 1920.
In the case of Dean v. State, 151 Ga. 371 (106 S. E. 792), it was said: “A court of-equity will not enjoin the commission of crime generally; but it has jurisdiction, and will in a proper case, at the instance of the State, restrain an existing or threatened public nuisance, though the offender is amenable to the criminal laws of the State.55 There is no ground for holding that the acts against which an injunction is sought in this case amounted to a public nuisance; and if they were, the petitioner here is not the party to bring the suit for injunction. Section 1 of the act regulating the loan business relates to the rate of interest. Section 2 relates to the application for license, how it shall be made, what shall be stated in it, and the fee to be paid. Sections 3, 4, and 5 relate to the bond to be given by the applicant, the issuance of the license, and additional bond in certain cases. Section 7 prescribes that the license shall be posted. Sections 8, 9, and 11 relate to the place of business, and the records and books to be kept by the licensee. Sections 13 and 14 deal with the amount of loan, the interest, and statements concerning the loans to be made by the licensee, and receipts to be given by Mm. Section 15 puts certain limitations upon the licensee and his powers. Sections 16 and 17 relate to salary assignments and maximum interest charges, and provide that certain loans shall not be enforced. Section 19 exempts from the operation of the act any person, copartnership, or corporation doing business under any law of this State or of the United States relating to banks, trust companies, building and loan associations, or licensed pawnbrokers. In none of the sections referred to is there a sentence or a line from which any authority .to bring a suit like this could be inferred or implied, or that gives color to the claim that the licensing official could maintain a suit for injunction. And there are only three other sections of the act to which we have not referred; those are sections 6, 10, and 18. Section 6 reads as follows: “.The licensing official majq upon notice to the licensee and reasonable opportunity to be heard, revoke such license if the licensee has vio*943lated any provision of this act; and in case the licensee shall be convicted by a court the second time of a violation of section 13 of this act, the licensing official shall revoke such license. Provided, that the second offense shall have occurred after a prior conviction, in which case another license shall not be issued to such licensee, nor to the husband or wife of the licensee, nor to any copartnership or corporation of which he is an officer or member.” And section 10 is as follows: “The licensing official, for the purpose of discovering violations of this act, may either personally or by any person designated by him, at any time, and as often as he may desire, investigate the loans and business of every licensee and of every person, copartnership, and corporation by whom or which any such loan shall be made, whether such person, copartnership, or corporation shall act, or claim to act, as principal, agent or broker, or under'or without the authority of this act, and for that purpose he shall have free access to the office or place of business, books, papers, records, safes, and vaults of all such persons, copartnerships, and corporations; he shall also have authority to examine under oath all persons whomsoever whose testimony he may require, relative to such loans or business.” Sections 6 and 10 do confer certain powers and authority upon the licensing official, but they do not confer the power to maintain a suit in equity for injunction or for injunction and receiver. As was said of an administrative, body whose powers the court was discussing in the case of Bentley v. State Board, supra, “such a body has such implied powers only as are reasonably necessary to execute the express powers conferred.” • Is authority to file a suit for injunction in any way essential to execute any of the express powers conferred in the act regulating the loan business? Sections 6 and 10 refer to certain powers of the licensing official. 'From which one of those grants of power can it be inferred that the licensing official may maintain a suit for injunction or injunction and receiver ? Is such a suit necessary to the exercise of the power by that official in the revocation of the license? Certainly not, under the ruling in the case of Bentley v. State Board, supra.
Is the right to maintain a suit for injunction or for injunction and receiver necessary to the exercise by the licensing official of his power to investigate loans and the business-' of a licensee ? *944Or can the maintenance of such a suit be essential to the exercise by the licensing official of his authority “to examine under oath all persons whomsoever whose testimony he may require, relative to such loans or business”? If the authority to bring this suit is not essential to the exercise of the power thus specifically mentioned in sections 6 and 10 of the act, what other powers conferred by the act even squint at authority to maintain a suit for injunction or for injunction and receiver, or would give even colorable authority to a court of equity to entertain such a suit?
But it may be inquired, if the licensing official can not maintain this suit, how is that class of persons who make applications for and obtain loans under ‘the terms of this act to be protected against the rapacity of those who violate this law and who would charge interest at a rate in excess of that fixed in the statute? The answer to that question is apparent; for section 18 provides that any person, copartnership, or corporation, who shall violate any of the provisions of sections 1, 8, 12, 13, or 17 of the act, shall be guilty of a misdemeanor, and upon conviction shall be punished by fine or by imprisonment, or by fine and imprisonment, in the discretion of the court. And the Justice delivering the opinion in the case of Bentley v. State Board, supra, referring to the section of the act under which the board was created and from which it derives its powers, and to the part of the statute which makes it a crime for any person to practice medicine without possessing a valid license to practice under the laws of this State, and which renders such person punishable as for a misdemeanor in accordance with section 1065 of -the Penal Code, said: “Thus [that is, by the penal section of the act] the statutes creating this board fully prescribe the means and methods of protecting the people of this State against illegal and unqualified practitioners of medicine and surgery; and when such means and methods are prescribed for such protection, they must be followed by this board.” And this was followed by the distinct ruling that the board could not resort to any other method of protecting the people of the State, and that no other power of protection could be inferred from the acts creating the board. If the authority to be exercised and the duties to be performed by the licensing official referred to in the act regulating the loan business had been vested in two *945or more persons, instead of in one, they would be appropriately referred to as an administrative body, and the official upon whom the 'administrative duties are conferred by the act under construction in this decision is an administrative official, and all that was said in the Bentley case in regard to the powers of an administrative board to file and maintain a suit in equity is necessarily applicable to the official called the licensing official in the act of August 17, 1920. He has no higher or broader powers than any administrative board would have had, had such been created in the place of the sole administrative official created by this act.
Hence we conclude that the court properly dismissed this suit upon general demurrer.

Judgment affirmed.

All the Justice concur, except